CHRISTIAN, Judge.
The offense is swindling; the punishment, a fine of one dollar.
The property alleged to have been acquired by appellant is described in the complaint and information as one pair of shoes. The value of the shoes is not alleged. It is the rule in theft cases that when the value of the property affects the penalty it must be alleged. Branch’s Annotated Penal Code, section 2487; Sheppard v. State, 1 Texas App., 522; Pittman v. State, 14 Texas App., 576; Ellison v. State, 8 S. W., 462. The rule is theft cases, as to alleging value, applies in swindling cases. Mathis v. State, 18 S. W. (2d) 920; Trigg v. State, 34 S. W. (2d) 878; Roberts v. State, 13 S. W. (2d) 863. The defect is fundamental. Roberts v. State, supra.
The judgment is reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.